DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 16 June 2022.  These drawings are acceptable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-30 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 1 and 16 have been amended to state “determine a position of the one or more sensors within a body of a subject based upon the change in the parameter relating to concentration of the fluid”.  The written description discloses “determine a position of the one or more sensors within a body of a subject” as well as “a position…based upon the dilution of the fluid”; however, there is no disclosure corresponding to the new claim language, “based upon the change in the parameter relating to concentration of the fluid”.  The written description only has disclosure for the specific embodiment of a “dilution” and not the broader embodiment of “a parameter”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8, 13-18, 23, 28-34, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573).
Regarding claim 1, Schulman et al disclose a detection system, comprising:
an elongate body defining a lumen at least partially along a length of the elongate body (abstract - catheter/probe has at least one lumen extending through its length);
one or more sensors positioned near or at a distal tip of the elongate body (col.2, ll.61-63 - a catheter or probe having a sensor or electrode positioned near or at its closed distal end);
one or more openings (22) defined along the elongate body in proximity to the one or more sensors (col.3, ll.2-7 - radial openings are positioned within the catheter or probe, the radial openings are upstream from the sensor or electrode relative to the flow of blood); 
a fluid with a parameter of a known initial value when emitted from the one or more openings (col.3, ll.2-7 - the radial openings are upstream from the sensor or electrode relative to the flow of blood; col.1, ll.13-20 - the liquid chemical may be selected to provide a specific therapeutic benefit as listed); and
a controller in communication with the one or more sensors (fig.5, col.4, ll.40-45 – functional block diagram of the electronic control unit, used to control and/or monitor the operation of the sensor(s) or electrode(s)), wherein the controller is configured to track a change in the parameter relating to concentration of the fluid after being emitted from the one or more openings and passing over the one or more sensors within a body of a subject (col.3, ll.7-10 – the natural flow of blood carries the liquid chemical from the radial openings to the sensor, where it can perform its intended function; col.10, ll.39-47 - determination of injection of fluid is made based on a feedback signal obtained from the sensor(s)).
Schulman et al fail to explicitly disclose wherein the controller is configured to determine a position of the one or more sensors within a body of a subject based upon the change in the parameter relating to concentration of the fluid.
However, Reiner teaches in the same medical field of endeavor, wherein the controller is configured to determine a position of the one or more sensors within a body of a subject based upon the change in the parameter relating to concentration of the fluid ([0112] - device related measurements can be sequentially analyzed by the program to identify location; [0124] – after the pharmacologic agent is released…periodic measurements can be obtained by the diagnostic sensor; [0150] – changes in data measurement over time specific to a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more sensors (sensor or electrode) of Schulman et al with determine a position of the one or more sensors within a body of a subject based upon the change in parameter relating to concentration of the fluid of Reiner as it would provide proper placement of the catheter at site for delivery of an injection fluid.
Regarding claim 2, Schulman et al disclose wherein the one or more openings comprise a diffuse exit port (figs.2A, 2B and 3, col.5, ll.30-34 - plurality of openings 22 are formed through a wall 24 of the catheter 10 which permit liquid transported through the lumen 12 to pass into the environment surrounding the distal end 16 of the catheter).
Regarding claim 3, Schulman et al disclose wherein the one or more openings comprise a plurality of openings which are adjacent to one another (openings 22 in figures 2A, 2B and 3).
Regarding claim 8, Schulman et al disclose further comprises a sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings (sleeve is wall 24 of catheter as seen in figures 2A and 4E in proximity to the one or more sensors 18 at distal tip as seen in figure 2A, openings 22 extending around the circumference of the catheter).
Regarding claim 13, Schulman et al disclose wherein the one or more sensors comprise at least two sensors (fig. 3 - sensors 19).
Regarding claim 14, Schulman et al disclose wherein the one or more openings are positioned between at least two sensors along the elongate body (fig.3, openings 22 on top side of catheter are between sensors 19).
Regarding claim 15, Schulman et al disclose wherein the one or more openings are sized and positioned to minimize the boundary distance when the fluid is emitted at a predetermined flow rate (col.4, ll.54-59 - feedback information obtained from the sensor/probe to control, at least partially, the amount or rate of liquid chemical that is metered to the site of the sensor or probe).
Regarding claim 16, Schulman et al disclose a detection system, comprising:
an elongate body defining a lumen at least partially along a length of the elongate body (abstract - catheter/probe has at least one lumen extending through its length);
one or more sensors positioned near or at a distal tip of the elongate body (col.2, ll.61-63 - a catheter or probe having a sensor or electrode positioned near or at its closed distal end);
one or more openings (22) defined along the elongate body in proximity to the one or more sensors (col.3, ll.2-7 - radial openings are positioned within the catheter or probe, the radial openings are upstream from the sensor or electrode relative to the flow of blood);
a fluid with a parameter of a known initial value when the fluid is emitted at a predetermined rate (col.3, ll.2-7 - the radial openings are upstream from the sensor or electrode relative to the flow of blood; col.1, ll.13-20 - the liquid chemical may be selected to provide a specific therapeutic benefit as listed, fig.7 – the amount or rate of liquid chemical is metered to the site of the sensor); and
a controller in communication with the one or more sensors (fig.5, col.4, ll.40-45 – functional block diagram of the electronic control unit, used to control and/or monitor the operation of the sensor(s) or electrode(s)), wherein the controller is configured to track a change in the parameter relating to concentration of the fluid after being emitted from the one or more openings and passing over the one or more sensors within a body of a subject (col.3, ll.7-10 – the natural flow of blood carries the liquid chemical from the radial openings to the sensor, where it can perform its intended function; col.10, ll.39-47 - determination of injection of fluid is made based on a feedback signal obtained from the sensor(s)).
Schulman et al fail to explicitly disclose wherein the controller is configured to determine a position of the one or more sensors within a body of a subject based upon the change in the parameter relating to concentration of the fluid.
However, Reiner teaches in the same medical field of endeavor, wherein the controller is configured to determine a position of the one or more sensors within a body of a subject based upon the change in the parameter relating to concentration of the fluid ([0112] - device related measurements can be sequentially analyzed by the program to identify location; [0124] – after the pharmacologic agent is released…periodic measurements can be obtained by the diagnostic sensor; [0150] – changes in data measurement over time specific to a location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more sensors (sensor or electrode) of Schulman et al with determine a position of the one or more sensors within a body of a subject based upon the change in parameter relating to concentration of the fluid of Reiner as it would provide proper placement of the catheter at site for delivery of an injection fluid.
Regarding claim 17, Schulman et al disclose wherein the one or more openings comprise a diffuse exit port (figs.2A, 2B and 3, col.5, ll.30-34 - plurality of openings 22 are formed through a wall 24 of the catheter 10 which permit liquid transported through the lumen 12 to pass into the environment surrounding the distal end 16 of the catheter).
Regarding claim 18, Schulman et al disclose wherein the one or more openings comprise a plurality of openings which are adjacent to one another (openings 22 in figures 2A, 2B and 3).
Regarding claim 23, Schulman et al disclose further comprises a sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings (sleeve is wall 24 of catheter as seen in figures 2A and 4E in proximity to the one or more sensors 18 at distal tip as seen in figure 2A, openings 22 extending around the circumference of the catheter).
Regarding claim 28, Schulman et al disclose wherein the one or more sensors comprise at least two sensors (fig. 3 - sensors 19).
Regarding claim 29, Schulman et al disclose wherein the one or more openings are positioned between at least two sensors along the elongate body (fig.3, openings 22 on top side of catheter are between sensors 19).
Regarding claim 30, Schulman et al disclose wherein the one or more openings are sized and positioned to minimize the boundary distance when the fluid is emitted at a predetermined flow rate (col.4, ll.54-59 - feedback information obtained from the sensor/probe to control, at least partially, the amount or rate of liquid chemical that is metered to the site of the sensor or probe).
Regarding claim 31, Schulman et al disclose a method of determining within a body of a subject, comprising:
emitting a fluid with a parameter of a known initial value through one or more openings defined along an elongate body (col.3, ll.2-7 - the radial openings are upstream from the sensor or electrode relative to the flow of blood; col.1, ll.13-20 - the liquid chemical may be selected to provide a specific therapeutic benefit as listed);
sensing a change in the parameter of the fluid relating to concentration of the fluid after being emitted from the one or more openings and passing over the one or more sensors within a body of a subject (col.3, ll.7-10 – the natural flow of blood carries the liquid chemical from the radial openings to the sensor, where it can perform its intended function; col.10, ll.39-47 - determination of injection of fluid is made based on a feedback signal obtained from the sensor(s)); one or more sensors positioned near or at a distal tip of the elongate body and in proximity to one or more openings (col.10, ll.39-47 - determination of injection of fluid is made based on a feedback signal obtained from the sensor(s)).
Schulman et al fail to explicitly disclose determining a position of the one or more sensors within the body of the subject based upon the dilution of the fluid.
However, Reiner teaches in the same medical field of endeavor, determining a position of the one or more sensors within the body of the subject based upon the dilution of the fluid ([0139] – chemical/drug to specific location/sensor, chemical is diluted by being delivered to a bodily fluid, chemical/drug is delivered at a specific area of interest).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the one or more sensors of Schulman et al with determining a position of the one or more sensors within the body of the subject based upon the dilution of the fluid et al as it would provide proper placement of the catheter at the specific area of interest for delivery of the fluid as set forth in Reiner ([0139]).
	Regarding claim 32, Schulman et al disclose further comprising advancing the elongate body intravascularly within the body of the subject (fig.3, col.4, ll.23-24 – the in vivo placement of the catheter or probe within a blood vessel).
	Regarding claim 33, Schulman et al disclose wherein emitting a fluid comprises emitting the fluid such that the fluid diffuses when emitted through the one or more openings (figs.2A, 2B and 3, col.5, ll.30-34 - plurality of openings 22 are formed through a wall 24 of the catheter 10 which permit liquid transported through the lumen 12 to pass into the environment surrounding the distal end 16 of the catheter).
	Regarding claim 34, Schulman et al disclose wherein emitting a fluid comprises emitting the fluid through the one or more openings which define an annular or circumferential opening (openings 22 extending around the circumference of the catheter as seen in figures 2A, 3 and 6).
	Regarding claims 37, Schulman et al disclose wherein sensing the change in the parameter of the fluid comprises sensing via at least two sensors (fig. 3 - sensors 19, wherein dilution occurs when the liquid chemical enters the blood).
	Regarding claim 38, Schulman et al disclose wherein emitting a fluid comprises emitting the fluid at a predetermined flow rate through the one or more openings which are sized and positioned to minimize boundary distance (col.4, ll.54-59 - feedback information obtained from the sensor/probe to control, at least partially, the amount or rate of liquid chemical that is metered to the site of the sensor or probe).
Claims 4-7 and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573) as applied to claims 1 and 16 above, and further in view of Itou et al (2006/0229589).
Regarding claims 4 and 19, Schulman et al as modified by Reiner disclose the invention as claimed and discussed above, but fail to explicitly disclose a stiffening member extending at least partially through the lumen.
However, Itou et al teach in the same medical field of endeavor, a stiffening member extending at least partially through the lumen ([0035] - reinforcement layer comprised of a plurality of reinforcing wires).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention modify the lumen of Schulman et al as modified by Reiner with a stiffening member of Itou et al as it would provide a catheter that possesses highly desirable characteristics and performance capabilities as set forth in paragraph [0011] of Itou et al.
Regarding claims 5-7 and 20-22, Schulman et al as modified by Reiner disclose the invention as claimed and discussed above, but fail to explicitly disclose a stiffening member extending at least partially through the lumen, wherein a ratio of an internal diameter of the elongate body relative to an outer diameter of the stiffening member ranges from 0.1 to 0.7, wherein the one or more openings are defined such that a ratio of the exit port openings total area relative to a cross-sectional area between the internal diameter of the elongate body and an outer diameter of the stiffening member ranges from 1.2 to 30, and wherein the one or more openings are defined such that a ratio of the exit port openings total area relative to a cross-sectional area of the internal diameter of the elongate body ranges from 1.2 to 30.
However, Itou et al teach in the same medical field of endeavor, a stiffening member extending at least partially through the lumen ([0035] - reinforcement layer comprised of a plurality of reinforcing wires); and providing specific ratios of width to thickness ratios to provide desired flexural rigidity, and excellent kink resistance capability ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to experimentally determine the relative diameters of the stiffening member and lumen, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The motivation for doing so would be provide a catheter that possesses highly desirable characteristics and performance capabilities as set forth in paragraph [0011] of Itou et al.
Claims 9, 10, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573) as applied to claims 1 and 16 above, and further in view of Fierens et al (2015/0018762).
Regarding claims 9, 10, 24 and 25, Schulman et al disclose a sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings (sleeve is wall 24 of catheter as seen in figures 2A and 4E in proximity to the one or more sensors 18 at distal tip as seen in figure 2A, openings 22 extending around the circumference of the catheter).  Schulman et al as modified by Reiner fail to explicitly disclose wherein the one or more openings are defined along a portion having a reduced diameter relative to the one or more sensors.
However, Fierens et al teach in the same medical field of endeavor, wherein the one or more openings are defined along a portion having a reduced diameter relative to the rest of the elongate body (fig.11b – openings 70’ and unlabeled indented opening as well as indented openings of fig.11E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sleeve positioned in proximity to the one or more sensors such that the one or more openings define annular or circumferential openings of Schulman et al as modified by Reiner with the one or more openings are defined along a portion having a reduced diameter relative to the rest of the elongate body of Fierens et al as it would provide a known configuration of openings in fluid communication with the lumen for delivering a fluid to a vessel of the subject as set forth in Fierens et al (abstract).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573) as applied to claim 31 above, and further in view of Fierens et al (2015/0018762).
Regarding claim 35, Schulman et al disclose emitting a fluid comprises emitting the fluid through the one or more openings (col.3, ll.2-7 - the radial openings are upstream from the sensor or electrode relative to the flow of blood; col.1, ll.13-20 - the liquid chemical may be selected to provide a specific therapeutic benefit as listed.  
Schulman et al as modified by Reiner fail to explicitly disclose wherein the one or more openings are defined along a portion having a reduced diameter relative to the one or more sensors.
However, Fierens et al teach in the same medical field of endeavor, wherein the one or more openings are defined along a portion having a reduced diameter relative to the rest of the elongate body (fig.11b – openings 70’ and unlabeled indented opening as well as indented openings of fig.11E).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify emitting a fluid comprises emitting the fluid through the one or more openings of Schulman et al as modified by Reiner with the one or more openings are defined along a portion having a reduced diameter relative to the rest of the elongate body of Fierens et al as it would provide a known configuration of openings in fluid communication with the lumen for delivering a fluid to a vessel of the subject as set forth in Fierens et al (abstract).
Claims 11, 12, 26, 27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schulman et al (5,531,679) in view of Reiner (2017/0231573) as applied to claims 1, 16 and 31 above, and further in view of Geddes et al (4,572,206).
Regarding claims 11 and 12, Schulman et al as modified by Reiner disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid surrounding the one or more sensors.
However, Geddes et al teach in the same medical field of endeavor, wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid (blood) surrounding the one or more sensors (col.5, ll.58-64 - a dilution curve obtained by injecting saline, an indicator having a higher conductivity than blood or another indicator having a lower conductivity than blood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection fluid in blood of Schulman et al as modified by Reiner with the known initial value of the fluid comprising conductivity and the fluid having a lower conductivity than that of a second fluid as it would provide an improved apparatus for measuring cardiac output utilizing indicator as set forth in Geddes et al (col.1, ll.51-55).
Regarding claims 26 and 27, Schulman et al as modified by Reiner disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid surrounding the one or more sensors.
However, Geddes et al teach in the same medical field of endeavor, wherein the known initial value of the fluid comprises conductivity and wherein the conductivity of the fluid is selected to be lower than a conductivity of a second fluid (blood) surrounding the one or more sensors (col.5, ll.58-64 - a dilution curve obtained by injecting saline, an indicator having a higher conductivity than blood or another indicator having a lower conductivity than blood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection fluid in blood of Schulman et al as modified by Reiner with the known initial value of the fluid comprising conductivity and the fluid having a lower conductivity than that of a second fluid as it would provide an improved apparatus for measuring cardiac output utilizing indicator as set forth in Geddes et al (col.1, ll.51-55).
Regarding claim 36, Schulman et al as modified by Reiner disclose the invention as claimed and discussed above, but fail to explicitly disclose wherein sensing a change in the parameter comprises sensing a change in conductivity.
However, Geddes et al teach in the same medical field of endeavor, wherein sensing a change in the parameter comprises sensing a change in conductivity (col.5, ll.58-64 - a dilution curve obtained by injecting saline, an indicator having a higher conductivity than blood or another indicator having a lower conductivity than blood).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the injection fluid in blood of Schulman et al as modified by Reiner with sensing a change in the parameter comprises sensing a change in conductivity as it would provide an improved apparatus for measuring cardiac output utilizing indicator as set forth in Geddes et al (col.1, ll.51-55).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8, 11-18, 23, 26-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 16 June 2022 have been fully considered but they are not persuasive. 
Regarding claims 31-34, 37 and 38, Applicant states Reiner et al at paragraph [0139] fails to teach or suggest any location determination based upon a dilution of a fluid.  Applicant states there is no description anywhere for determining sensor position based upon any dilution of any chemical compound.
Examiner’s position is the claim only broadly discloses determining a position of the one or more sensors within the body of the subject “based upon” a dilution of the fluid.  The claim does not limit how dilution is used to determine a position of the one or more sensors.  Even when looking at the written description of the present application, there is no guidance as to how this determining step is performed.  The written description merely reiterates the claim language of claim 31.  Using the broadest reasonable interpretation of the claim, Reiner et al disclose this limitation.  Specifically, Reiner et al disclose in paragraph [0139] – chemical/drug to specific location/sensor.  The chemical is diluted by being delivered to a bodily fluid, chemical/drug is delivered at a specific area of interest.  Reiner et al utilizes the data from the sensor relating to dilution of the drug (therapeutic uptake of the drug delivery) to provide location (position) data.  This is further evidenced by paragraph [0112] which discloses device related measurements can be sequentially analyzed by the program to identify location and paragraph [0124] which states, after the pharmacologic agent is released…periodic measurements can be obtained by the diagnostic sensor; and paragraph [0150] which states changes in data measurement over time specific to a location.
The rejection of claims 1-3, 8, 11-18, 23, 26-30 has been modified in view of the claim amendments to rely on Reiner et al to disclose the amended limitations.  Reiner et al discloses these limitations for at least the reasons stated above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/
Primary Examiner, Art Unit 3793